Citation Nr: 0029961	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  00-01 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

3.  Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to March 
1975.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In that rating decision, the RO found 
that the appellant had submitted new and material evidence to 
reopen her claim for entitlement to service connection for 
the cause of the veteran's death.  However, after 
reconsidering the issue on its merits, the RO again denied 
the appellant's claim.  The RO's April 1999 rating decision 
also denied the appellant's claims for: (1) Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C. § 1318; and (2) for accrued benefits.  Following 
this decision, the appellant filed a timely notice of 
disagreement and substantive appeal.

In September 2000, a hearing was held before Bettina S. 
Callaway, who is the Veterans Law Judge making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 1991).

The Board notes that the appellant has pursued this appeal 
without the assistance of a representative.  While the 
appellant is free to proceed in this manner, the Board 
reminds her that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and her state's veterans' department.


FINDINGS OF FACT

1.  In September 1996, the RO issued a rating decision that 
denied the appellant's claim for service connection for the 
cause of the veteran's death; the appellant was provided 
notice of that decision in October 1996, which provided her 
appellate rights, but she did not perfect her appeal of that 
decision.

2.  Evidence associated with the record since the RO's 
September 1996 rating decision is so significant that it must 
be considered along with all the evidence of record in order 
to fairly decide the merits of the claim.

3.  The veteran died on July [redacted], 1986, at the age of 
49; the death certificate shows that the immediate cause of 
death was congestive heart failure; no other significant 
conditions contributing to but not resulting in the underlying 
cause of the veteran's death were indicated.

4.  At the time of his death, the veteran was service-
connected for the following conditions: (1) history of 
seizure disorder, rated as 10 percent disabling; and 
(2) residuals of fracture, left lateral malleolus, rated as 
noncompensable (0 percent).

5.  There is no competent evidence showing the veteran's 
death to have been causally related to his service-connected 
disabilities or to his active military service, including any 
inservice exposure to herbicide agents, including Agent 
Orange.

6.  Congestive heart failure is not listed among those 
diseases legally presumed to be related to Agent Orange 
exposure.

7.  There is no competent evidence of record indicating that 
the veteran's service-connected disabilities made him less 
able to resist his fatal congestive heart disease, or in any 
way hastened his death.

8.  The veteran's service-connected disabilities were not 
continuously rated totally disabling for a period of ten or 
more years immediately preceding the veteran's death.

9.  The veteran's service-connected disabilities were not 
continuously rated totally disabling for a period of not less 
than five years from the date of the veteran's discharge from 
active duty in March 1975.

10.  At the time of his death, there were no benefits due and 
unpaid to the veteran.


CONCLUSIONS OF LAW

1.  The September 1996 rating decision of the RO denying 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the RO's September 1996 rating 
decision denying service connection for the cause of the 
veteran's death is new and material, and the appellant's 
claim for service connection for the cause of the veteran's 
death is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).

3. A disability related to military service did not cause or 
contribute substantially or materially to cause the veteran's 
death. 38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.310, 312 (1999).

4.  Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C. § 1318 is not warranted in this case.  
38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. §§ 3.22, 3.54 
(1999); 65 Fed. Reg. 3388-3392 (Jan. 21, 2000), to be 
codified at 38 C.F.R. §§ 3.22, 3.54 (2000).

5.  The veteran was not entitled under existing ratings or 
decisions to any VA benefits which were due and unpaid at the 
time of his death, and therefore there are no accrued 
benefits in this case.  38 U.S.C.A. § 5121(a)(2)(B) (West 
1991 & Supp. 2000); 38 CFR 3.1000(a)(1)(ii) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The law provides dependency and indemnity compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  Service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1999).  A service-connected disability is the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c)(1).  See 
generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A 
claim for dependency and indemnity compensation is treated as 
a new claim, regardless of the status of adjudications 
concerning service-connected disability claims brought by the 
veteran before his death, and therefore service connection 
for the cause of a veteran's death may be demonstrated by 
showing that the veteran's death was caused by a disability 
for which service connection had been established during the 
veteran's life or for which service connection could have 
been established.  See 38 C.F.R. § 20.1106 (1999); Ruiz v. 
Gober, 10 Vet. App. 352, 358 (1997); Cacalda v. Brown, 9 Vet. 
App. 261, 263 (1996).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999) ("Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."); see also Rose v. West, 11 Vet. App. 
169, 171 (1998).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

Finally, service connection for certain diseases, such as 
tumors (cancer), cardiovascular-renal disease and 
hypertension, also may be established on a presumptive basis 
by showing that the disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112(a) (West 1991); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1999). 

II.  Factual Background

A review of the veteran's death certificate shows that he 
died on July [redacted], 1986, at the age of 49.  The immediate 
cause of death was listed as congestive heart failure.  No other 
significant conditions contributing to, but not resulting in, 
the underlying cause of the veteran's death, were indicated.

Following the veteran's death an autopsy was performed.  The 
report of this autopsy noted the veteran's "history of severe 
alcohol abuse of unknown duration and a 16 year history of 
seizure disorder."  In discussing his terminal 
hospitalization, the report stated:

He presented five days prior to death 
with a two week history of increasing, 
productive cough, red-brown sputum, 
chills, pleuritic chest pain, malaise and 
sweats.  He had a working diagnosis of 
pneumococcal pneumonia with sputum which 
showed gram positive diplococci and right 
lung infiltrates on CXR.  He was treated 
with Gentamycin and Penicillin.  Cultures 
of sputum grew only normal oral flora.

The patient's hospital course consisted 
of increasing signs of congestive heart 
failure and deteriorating mental status.  
He suffered two episodes of cardiac 
arrhythmias requiring defibrillation at 
the second episode.  He also was 
suspected clinically as having adult 
respiratory distress syndrome.  The 
patient's wife expressed the wish for 
maximal medical therapy but that no CPR, 
compression or defibrillators be used for 
resuscitation.  The patient expired after 
his heart rhythm went to ventricular 
tachycardia, ventricular fibrillation and 
finally agonal rhythm.

Autopsy examination revealed cardiomegaly with abundant 
epicardial fat.  The coronary arteries were not occluded and 
the myocardium was without evidence of previous myocardial 
infarctions.  Microscopic examination revealed a myocardium 
that showed abundant fat droplet accumulation within the 
myofibrils.  No increased fibrosis was present.  The report 
also noted:

Microscopic exam showed diffuse severe 
fatty changes in his heart and liver are 
correlated with his alcoholism.  
Alcoholic cardiomyopathy is due to 
perhaps toxic effects of the alcohol on 
the myofibrils, but poor nutrition also 
plays a role.  The fibers are 
hypertrophied, atrophic or degenerating 
fibers are adjacent to these and there is 
hyalinization and vacuolization and fat 
accumulation.  The mode of death of most 
patients with alcoholic cardiomyopathy is 
congestive heart failure from ventricular 
arrhythmias or complete heart block.  
Pulmonary and peripheral embolization are 
also seen.  

The report's final conclusion was that "[t]he most likely 
cause of death was the patient's congestive heart failure.  
Due to the specifications of a limited postmortem exam to 
exclude brain in a patient with a seizure disorder, an acute 
neurologic event cannot be ruled out."  The report also noted 
the following pathological diagnoses: (1) history of alcohol 
abuse (clinical); (2) congestive heart failure; (3) 
atherosclerosis of thoracic and abdominal aorta, mild to 
moderate; (4) chronic pancreatitis; (5) liver congestion; (6) 
benign prostatic hypertrophy; and (7) testicular atrophy.

The veteran served on active duty in the United States Air 
Force from April 1955 to March 1975, including service in the 
Republic of Vietnam during the Vietnam Era.  The RO has 
retrieved his service medical records, and they appear to be 
complete.  The report of the veteran's entrance examination, 
dated in April 1955, noted essentially normal findings 
throughout.  A review of the veteran's service medical 
records revealed treatment for a variety of conditions, 
including a seizure disorder and a fractured left lateral 
malleolus.  No treatment for or diagnosis of congestive heart 
failure was indicated.  Inservice physical examinations, 
performed in July 1959, November 1969, October 1971 and 
August 1974, all noted that the veteran's heart was normal.  
The report of an electrocardiogram, performed in October 
1971, also noted normal findings.  In March 1975, the veteran 
underwent his retirement physical examination.  The report of 
this examination noted that the veteran's heart was normal 
and that he had a blood pressure reading of 150/80.  An 
electrocardiogram was also performed at that time and 
revealed normal findings.  Pursuant to the veteran's history 
of dizziness and fainting spells, the veteran was scheduled 
for a consultation with an internist.  The report from this 
consultation noted a diagnosis of stress-induced seizures.   

In April 1982, the veteran filed an application for 
compensation or pension, VA Form 21-526, claiming entitlement 
to service connection for a seizure disorder.  In December 
1983, the RO issued a rating decision that granted service 
connection for a seizure disorder and assigned thereto a 10 
percent disability rating, effective April 1982.  It also 
granted service connection for residuals of a fracture to the 
left lateral malleolus, and assigned thereto a noncompensable 
(0 percent) disability rating, effective April 1982.  These 
assigned disability ratings were in effect at the time of the 
veteran's death in July 1986.

Post service treatment reports, dated from October 1979, were 
obtained from various treatment facilities, including the VA 
medical center in Iowa City, Iowa.  In October 1979, the 
veteran was admitted to the hospital for evaluation of a 
convulsive disorder.  The report noted discharge diagnoses of 
convulsive disorder, impetigo and ethanol abuse.  

In April 1982, the veteran was hospitalized "with a history 
of visual hallucinations after being boarded on 4/21 and 
4/22, and the possibility that the patient may be having 
DTs."  Physical examination of the heart at that time 
revealed "a normal S1 and S2 without S3 and S4.  There are no 
rubs, murmurs or clicks present."  Following a five-day stay, 
the veteran was discharged from the hospital with diagnoses 
of seizure disorder and alcohol abuse.  

In November 1982, the veteran sought treatment for his 
seizures.  The treatment report noted that the veteran had 
fractured his left acetabulum with central displacement.  The 
report concluded with diagnoses of central left acetabular 
fracture, alcoholism and seizure disorder.

A hospitalization report, dated in February 1983, noted that 
the veteran awoke from an alcoholic seizure in November 1982 
with left hip pain.  He was found to have a left acetabular 
fracture with slight central displacement.   The report noted 
that the veteran underwent an operation for the application 
of a compression screw and plating of the left 
intertrochanteric.  A treatment report, dated in July 1983, 
noted that the veteran had stepped in a "gopher hole" and 
fractured his left lower femur.  The report concluded with a 
discharge diagnosis of left supracondylar fracture of the 
femur.  

In July 1986, the veteran was admitted to the hospital for 
treatment of pneumonia and seizure management.  
Unfortunately, the veteran would not recover following this 
admission.  The admission report noted the veteran's long 
standing history of alcohol abuse and a fifteen-year history 
of a seizure disorder.  The report also noted the wife's 
statements that the veteran "is heavy alcoholic, and drinks 
several six packs of beer each day.  She also recalls [the 
veteran] not eating for last several weeks while on drinking 
bout."  The veteran's terminal hospitalization report noted:

The patient was admitted with 
pneumococcal pneumonia and despite 
maximal efforts with intravenous 
antibiotics, pressure, blood 
transfusions, steroid therapy, and other 
life saving measures, quickly succumbed 
to sepsis with multi-system failure.  As 
wished by the patient's wife who was at 
his side at the time of death, no 
pacemaker was placed nor was CPR, chest 
compressions or defibrillations given to 
resuscitate her husband, and the patient 
died at 0528 on 7/[redacted]/86. 

The report also noted the following diagnoses in their stated 
order of clinical importance: (1) pneumococcal pneumonia with 
sepsis; (2) RADS; (3) heart failure; (4) renal failure; (5) 
coagulopathy; (6) chronic alcohol abuse; (7) seizure 
disorder; and (8) history of multiple hip fractures.

In July 1998, a personal hearing was conducted before the RO.  
At the hearing, the appellant testified that the veteran was 
exposed to Agent Orange during his active duty service in 
Vietnam.  She further alleged that the veteran developed skin 
cancer as a consequence of this inservice exposure.  When 
asked if the veteran ever complained about heart problems, 
during service or thereafter, the appellant stated "no."  See 
Personal Hearing Transcript, p 2 (July 20, 1998).

In April 1999, the RO sought an opinion regarding the cause 
of the veteran's death from the Chief of Neurology, VA 
Medical Center, in Chicago, Illinois.  A response was 
received by the RO that same month.  In his report, C. Orfei, 
M.D., indicated that he had reviewed all of the evidence in 
the veteran's claims file.  He specifically noted that the 
veteran's autopsy report documented the presence of 
congestive heart failure with bilateral pleural effusion, 
pulmonary edema, pericardial effusion and cardiomegaly with 
fatty infiltration of the myocardium, secondary to 
alcoholism.  He also noted that "[c]hronic pancreatitis and 
liver congestion with fatty changes were also documented, 
consistent with a history of chronic active alcoholism."  
Based upon his review of the claims file and medical evidence 
therein, the examiner concluded:

In summary, the medical evidence in files 
fails to document that the seizure 
disorder was determining cause of the 
veteran's death.  Congestive heart 
failure secondary to dilated 
cardiomyopathy and arrhythmia was the 
determining cause of [the veteran's] 
demise.

In September 2000, a hearing was conducted before the Board, 
sitting at the RO.  At the hearing, the appellant testified 
that she first met the veteran in 1974 or 1975, and that they 
were married in 1979.  She indicated that the veteran had a 
long history of seizures and skin cancer, dating back to his 
discharge from the service.  She further attributed his 
eventual demise to both of these conditions.

III.  Analysis

Review of the appellant's claims herein requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims.  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).

A.  Service Connection for Cause of Death

i.  New and Material Evidence

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  See 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1100-06 (1999).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Court has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Entitlement to service connection for the cause of the 
veteran's death was previously denied by the RO in Chicago, 
Illinois, in September 1996.  The appellant was notified of 
this decision in September 1996.  She did not file an appeal 
of this decision, and it became final.  38 U.S.C.A. § 7105(c) 
(West 1991).  

Pursuant to the appellant's current claim to reopen, the RO 
concluded that the appellant had submitted new and material 
evidence to reopen her claim for entitlement to service 
connection for the cause of the veteran's death.  However, 
after reconsidering the claim on its merits, the RO continued 
the denial of the appellant's claim.

The fact that the RO may have determined that new and 
material evidence was presented, and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995) (On 
appeal, the U.S. Court of Appeals for the Federal Circuit 
(Federal Court) held that the U. S. Court of Appeals for 
Veterans Claims correctly construed 38 U.S.C. §§ 5108 and 
7104 in holding that the Board is required to determine 
whether new and material evidence has been presented before 
it can reopen a claim and readjudicate service connection or 
other issues going to the merits.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996)).

After reviewing the veteran's claims file, including all of 
the additional evidence received herein since the RO's 
September 1996 rating decision, the Board concludes that 
there is evidence both new and material as it relates to the 
issue at hand and, therefore, the claim is reopened.  During 
the course of the present appeal, a terminal hospitalization 
report was obtained, showing a seizure disorder as one of the 
diagnoses.  This evidence is clearly "new" evidence because 
it was not previously before RO at the time of its September 
1996 rating decision.  It is also "material" in that the 
veteran was service connected for a seizure disorder and it 
is "so significant that it must be considered in order to 
fairly decide the merits of the claim."  Thus, the newly 
submitted evidence is material because it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of" the veteran's current lung disorder.  See Hodge, 
155 F.3d at 1356.  
 
Because new and material evidence has been presented under 38 
C.F.R. § 3.156, the Board must address the claim de novo.  As 
the RO has previously reopened this claim and considered it 
on the merits, the appellant will not be prejudiced by the 
Board's current review of this claim. See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); see also Floyd D. Spence 
National Defense Authorization Act for FY 2001, Pub. L. No. 
106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. § 
5107(a)).

ii.  De Novo Review of Appellant's Claim for
Service Connection for Cause of Death

In deciding the appellant's claim for service connection for 
the cause of the veteran's death, the Board must consider 
whether the disability that caused the veteran's death, 
congestive heart failure, was causally related to a 
disability incurred in or aggravated by the veteran's active 
duty service or otherwise causally related to some incident 
of military service.  

There are three ways by which the appellant could establish 
service connection for this condition.  The first method 
would be with direct service connection.  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. §§  
3.303, 3.304, 3.305 (1999). 

The second method would be presumptive service connection.  
Tumors (cancer), cardiovascular-renal disease and 
hypertension may be presumed to have been incurred during 
active military service if they manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, (West 1991); 38 C.F.R. §§  3.307, 
3.309 (1999).  

The third method would be presumptive service connection on 
the basis of exposure to Agent Orange.  This is the primary 
assertion of the appellant in the present case and is 
discussed at length below.

a. Secondary to Exposure to Herbicide 
Agents, including Agent Orange.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (1999) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (1999).  All of the presumptive cancers, 
with the exception of respiratory cancer, may be presumed to 
have been incurred during active military service as a result 
of exposure to Agent Orange if it is manifest to a degree of 
10 percent at any time subsequent to exposure to Agent Orange 
during active service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).  

In this case, the appellant avers that her husband's fatal 
congestive heart failure was the end result of his exposure 
to Agent Orange in service.  Specifically, she alleges that 
he developed skin cancer, secondary to inservice exposure to 
Agent Orange, which substantially contributed to, or 
otherwise hastened, the veteran's demise.

The appellant's allegations concerning the cause of the 
veteran's death are not competent evidence to establish the 
etiology of the veteran's fatal disorder.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because she is not a trained health care provider, the 
appellant is not competent to make a determination that the 
veteran's congestive heart failure was caused by Agent Orange 
exposure during service. See Grottveit, 5 Vet. App. at 93; 
Espirito, 2 Vet. App. at 495. 

Although the veteran had active service in the Republic of 
Vietnam during the Vietnam era, congestive heart failure is 
not among the diseases which may be presumed to have been 
caused by exposure to Agent Orange during active service if 
the veteran had military service in the Republic of Vietnam 
during the Vietnam era. 38 C.F.R. § 3.307(a), 3.309(e) 
(1999).  The veteran's death certificate, and all of the 
supporting medical evidence of record, indicates that he died 
of congestive heart failure.  While the appellant asserts 
that the veteran's fatal condition was related to Agent 
Orange exposure in service, this is completely unsupported by 
the medical evidence of record.  Even if the Board was to 
accept the appellant's allegation that the veteran had skin 
cancer secondary to his exposure to Agent Orange during his 
active duty service, there is no medical evidence indicating 
that this condition caused or hastened the veteran's death in 
any manner.  The veteran's service medical records do not 
show any diagnosis of this condition or any other acneform 
disease during service or within the first year after the 
veteran left the Republic of Vietnam.  

b. Direct Basis Analysis

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
claimant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, "[p]roof of direct service connection 
thus entails proof that exposure during service caused the 
malady that appears many years later." Id., at 1042. 

Put another way, even though the veteran does not warrant 
presumptive service connection for the cause of his death due 
to exposure to Agent Orange during service under 38 C.F.R. 
§ 3.309 (e) (1999), service connection may still be 
established with proof of direct causation.  However, there 
is no competent evidence of any kind which, in any way, shows 
that the veteran's fatal congestive heart failure developed 
as a result of exposure to Agent Orange or to any other 
incident of military service.  There are no inservice 
complaints or treatment for a heart disorder, nor is there 
any evidence indicative of a continuity of symptomatology of 
heart problems following the veteran's discharge from the 
service.  There is also no competent evidence indicating that 
the veteran's service-connected conditions, including 
service-connected seizure disorder or residuals of a 
fracture, left lateral malleolus, in any way caused, 
contributed, or combined to cause, the veteran's death.

The appellant fails to show the required nexus between the 
congestive heart failure, which resulted in the veteran's 
death, and any inservice disease or injury he incurred.  
There is no medical opinion that in any way relates the 
veteran's fatal disorder to his active military service, his 
service-connected disabilities or to his inservice exposure 
to Agent Orange. See Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The veteran's autopsy report, dated in July 1986, concluded 
that "[t]he most likely cause of death was the patient's 
congestive heart failure."  Based upon his review of all of 
the evidence in the veteran's claims file, VA physician C. 
Orfei, M.D., concluded that "the medical evidence in files 
fails to document that the seizure disorder was determining 
cause of the veteran's death.  Congestive heart failure 
secondary to dilated cardiomyopathy and arrhythmia was the 
determining cause of [the veteran's] demise."  In support of 
his finding, the VA physician noted that the autopsy report 
documented the presence of congestive heart failure with 
bilateral pleural effusion, pulmonary edema, pericardial 
effusion and cardiomegaly with fatty infiltration of the 
myocardium, secondary to alcoholism.  He also noted that 
"[c]hronic pancreatitis and liver congestion with fatty 
changes were also documented, consistent with a history of 
chronic active alcoholism."  

As there is no medical opinion that provides the required 
nexus, or link, between the veteran's fatal disorder to the 
veteran's active service, to his service-connected 
disabilities, or to any exposure to Agent Orange during 
active service, the Board concludes that the preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  The Board 
has considered the doctrine of benefit of the doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.

B.  Entitlement to DIC under the provisions of 38 U.S.C. 
§ 1318

Another route to entitlement to DIC benefits involves 38 
U.S.C.A. § 1318.  Such benefits shall be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death were service connected, assuming the 
veteran's death was not caused by his or her own willful 
misconduct, if (1) the veteran was continuously rated totally 
disabled for 10 or more years immediately preceding death; 
(2) the veteran was continuously rated totally disabled for 
five or more years immediately preceding death if also so 
rated at the date of discharge; (3) the veteran would have 
been entitled to receive such compensation but for clear and 
unmistakable error in previous final RO or Board decisions; 
or (4) the veteran would have been "hypothetically entitled 
to receive" total disability compensation at the time of his 
death but was not receiving it for some reason. 38 C.F.R. § 
3.22(a). See Cole v. West, 13 Vet. App. 268, 278-79 (1999); 
Marso v. West, 13 Vet. App. 260 (1999); Wingo v. West, 11 
Vet. App. 307 (1998); Carpenter v. Gober, 11 Vet. App. 140 
(1998); (creating a new basis for recovery under section 
1318, allowing appellant to demonstrate that veteran could 
hypothetically have been entitled to receive a different 
decision (ultimately leading to total disability) based on 
then applicable law and the evidence in the claims file or in 
VA custody prior to veteran's death).

Effective January 21, 2000, VA amended section 3.22(a) and 
added other provisions relevant to this claim.  Those 
amendments simply more specifically defined the phrase 
"entitled to receive." 38 C.F.R. § 3.22(a)(2)(ii) (1999); see 
also 65 Fed. Reg. 3388-3392 (Jan. 21, 2000), to be codified 
at 38 C.F.R. § 3.22(c) (2000).  Specifically, the regulations 
provide that the phrase "entitled to receive" means "that 
at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because . . . [t]he veteran had 
applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date."  65 
Fed. Reg. 3388-3392 (Jan. 21, 2000), to be codified at 
38 C.F.R. § 3.22(b)(3) (2000); see also 38 C.F.R. 
§ 3.22(a)(2) (1999).

Where a law or regulation changes after the claim has been 
filed or before the administrative process has been 
concluded, as is the case here, the version most favorable to 
the appellant applies. Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991). DeSousa v. Gober, 10 Vet. App. 461 (1997) (VA 
must fully adjudicate claim under old and new versions to 
determine which is more favorable).

As the record currently stands, the veteran was not entitled 
to a 100 percent evaluation for 10 years prior to his death 
or for five or more years after he separated from service.  
Moreover, the appellant has not alleged with any specificity 
that a prior rating decision contained clear and unmistakable 
error or that the veteran was hypothetically entitled to 
receive a total rating for 10 years prior to his death. See 
Cole, 13 Vet. App. at 278-79 (appellant must set forth with 
specificity how veteran would have been entitled to total 
rating for 10 years immediately preceding death); Marso, 13 
Vet. App. 13 Vet. App. at 265-268 (appellant has not 
specifically alleged clear and unmistakable error in a prior 
rating decision).  In the absence of such allegations, the 
appellant has failed to present a successful claim pursuant 
to either version of 38 U.S.C.A. § 1318.

Therefore, for the reasons and bases articulated above, the 
Board concludes that Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318 is not 
warranted in this case.  38 U.S.C.A. § 1318 (West 1991); 
38 C.F.R. §§ 3.22, 3.54 (1999); 65 Fed. Reg. 3388-3392 (Jan. 
21, 2000), to be codified at 38 C.F.R. §§ 3.22, 3.54 (2000).

Under 38 U.S.C.A. § 5103(a), the VA must advise a claimant of 
evidence needed to  finalize incomplete application.  The RO 
fulfilled its obligation under § 5103(a) in the December 1999 
statement of the case in which the appellant was informed 
that she had failed to establish a basis of entitlement for 
DIC pursuant to 38 U.S.C.A. § 1318.

C.  Entitlement to Accrued Benefits

Accrued benefits are defined by the statute as follows:

(a)  [P]eriodic monetary 
benefits . . . to which an individual was 
entitled at death under existing ratings 
or decisions, or those based on evidence 
in the file at the date of death 
(hereafter . . . referred to as "accrued 
benefits") . . . and due and unpaid for 
a period not to exceed two years, shall, 
upon the death of such individual be paid 
as follows:

 . . . 

(2)  Upon the death of the veteran, 
to . . . 

 . . . 

(A)  The veteran's spouse . . . .

38 U.S.C.A. § 5121(a)(2)(A) (West 1991 & Supp. 2000); see 
also 38 CFR 3.1000(a)(1)(ii) (1999).

A claim for accrued benefits is derivative of a claim made by 
the veteran during his life.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed.Cir. 1996) (noting that an accrued benefits 
claim is derivative of the veteran's claim).  Accrued 
benefits, in contrast to "death benefits" such as DIC, 
death compensation, and death pension, "are sums owing to 
the veteran for prior periods, but unpaid at the time of 
death."  Zevalkink, 102 F.3d at 1242 (holding that accrued 
benefits are amounts "due and unpaid" prior to the 
veteran's death and are not in the nature of death benefits 
of the type referred to in 38 U.S.C. § 5310).  Under 
38 U.S.C.A. § 5121(c), the only requirement imposed regarding 
a claim for accrued benefits is that the application "must 
be filed within one year after the date of death."  
38 U.S.C.A. § 5121(c) (West 1991).

The accrued benefits claim is "derivative of" the claims of 
the veteran and, by statute, the appellant takes the 
veteran's claims as they stood on the date of his death. 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  As 
noted above, the veteran passed away on July [redacted], 1986.  At 
the time of his death, there were no benefits due and unpaid 
to the veteran.  There are, therefore, no accrued benefits in 
this case.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C. § 1318 is denied.

The claim for accrued benefits is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

